Citation Nr: 0939204	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-36 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a disability 
characterized by dizziness and fainting.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a lung disorder, right ear hearing loss, and a 
disability characterized by dizziness and fainting.  Timely 
appeals were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on June 26, 2008.  A 
copy of the hearing transcript has been associated with the 
file.


FINDINGS OF FACT

1.  In July 2009, the Board received written correspondence 
from the Veteran indicating his desire to withdraw his appeal 
for service connection for a lung disorder.

2.  In July 2009, the Board received written correspondence 
from the Veteran indicating his desire to withdraw his appeal 
for service connection for right ear hearing loss.

3.  A chronic disability characterized by dizziness and 
fainting was not manifested in service and is not otherwise 
related to active duty.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for a lung disorder have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for right ear hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  A disability characterized by dizziness and fainting was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated February 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
Additionally, in an October 2006 statement of the case, the 
Veteran was notified of the way initial disability ratings 
and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim for service connection for a 
disability characterized by dizziness and fainting.  The 
duties to notify and assist have been met.

Withdrawal of Claims

The Board does not have jurisdiction to review the claims for 
service connection for a lung disorder and right ear hearing 
loss, and therefore they are dismissed.

A review of the record reflects that the Veteran expressed 
disagreement with an April 2004 rating decision denying 
service connection for a lung disorder and right ear hearing 
loss.  The RO issued a statement of the case in October 2006 
on these issues.  The Veteran perfected an appeal in November 
2006.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated in 
July 2009, the Veteran withdrew his appeal with respect to 
his claim for service connection for a lung disorder and 
right ear hearing loss.  Therefore, there remain no 
allegations of error of fact or law for appellate 
consideration as to that issue.  Accordingly, the claims are 
dismissed.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has credibly testified that he has episodes of 
dizziness, occasionally accompanied by fainting.  The Veteran 
is competent to testify as to these symptoms, which he has 
attributed to an in-service episode of a metal object 
weighing between 100 and 150 pounds being dropped on his 
head.  The Veteran asserts that he was rendered unconscious 
by the blow and woke to a laceration on his scalp.  He 
further asserts that he has had episodes of dizziness since 
the incident.  

Review of the Veteran's service treatment records reflects no 
treatment for a head injury, scalp laceration, or episodes of 
dizziness or fainting.  The Veteran's February 1970 discharge 
examination makes no mention of neurological concerns.  The 
neurologic portion of the examination was normal.  In the 
accompanying Report of Medical History, the Veteran denied 
having or having had a head injury, dizziness or fainting 
spells and/or periods of unconsciousness.

There is no evidence of post-service treatment for complaints 
of dizziness or fainting until June 2006, well after the 
filing of the Veteran's claim in December 2003; however, the 
Veteran testified during his June 2008 hearing that he was 
often unable to fulfill the duties of his post-service 
employment as a result of his neurological episodes.  

In June 2006, the Veteran advised a VA audiologist that he 
had dizzy spells.  The examiner noted that the Veteran gave 
an onset of "7-8 years ago."  That same month, the Veteran 
received a VA scars examination in order to determine whether 
he had chronic residuals of a laceration to the scalp.  The 
examiner noted the Veteran's account of his in-service 
injury.  He reported no irregularity of the skin of the 
scalp, no scarring or discoloration, and no tenderness to 
rubbing or percussion of the area.  The examiner found that 
the scar was not visible or symptomatic, yet noted that the 
Veteran's account of his injury was credible and that the 
"area of injury, as described by the veteran, is a result of 
the laceration that was incurred in service."  

The Veteran received a VA audiology examination in June 2006.  
During the course of the examination, he told the examiner 
that he had had dizziness "for perhaps 5 years."  

VA clinical notes record two complaints of "light 
headedness" in January 2006, and a note of "constant 
dizziness" in March 2006.  There is no other record of 
clinical treatment for a disability characterized by 
dizziness and fainting.

In September 2006, the Veteran received a VA neurology 
examination. The claims file was reviewed and the Veteran's 
account of his in-service injury noted.  According to the 
examination report, the Veteran described no apparent 
sequelae to the injury.  He indicated that headaches and 
episodes of dizziness and fainting had begun "six or seven 
years ago."  The examiner diagnosed orthostatic hypertension 
and positional vertigo, but found that the disorders could 
not be related to the Veteran's in-service head injury 
"simply because of the length of time before these symptoms 
developed."

In a September 2006 addendum, a VA examiner also noted that 
there was no evidence that the Veteran's dizziness could be 
related to his service connected left ear hearing loss or 
tinnitus.  The examiner noted his opinion that the dizziness 
described by the Veteran was most likely "caused by 
compression of the arteries in the vertebrae supplying blood 
to the brain."  There was also nothing in the history of 
hearing loss or tinnitus to suggest that those disorders had 
a causal effect on the Veteran's episodes of dizziness.  

During his June 2008 hearing, the Veteran testified that he 
has had episodes of dizziness and fainting since his in-
service head injury, resulting in occupational and social 
impairment.  He asserted that he had not advised the VA 
examiner that his symptoms had only begun 6 to 7 years prior 
and requested a new examination.  Upon the Veteran's request, 
the record was held open for 60 days in order to give him 
time to submit evidence of occupational impairment due to 
dizziness, but no evidence was received.

Upon review, the Board finds that a preponderance of the 
evidence is against a finding that a chronic disability 
characterized by dizziness and fainting is related to his 
service.  The Veteran is competent to testify as to episodes 
of dizziness and has received diagnoses of orthostatic 
hypotension and positional vertigo.  However, his service 
treatment records are silent for a head injury.  His 
discharge examination does not reflect neurological 
pathology, and the Veteran specifically denied having or 
having had a head injury, dizziness or fainting spells and/or 
periods of unconsciousness upon discharge.  There is no 
evidence of treatment for dizziness until June 2006, well 
after the filing of the Veteran's claim.  History at that 
time placed the onset of pertinent symptoms many years after 
service.  

In June 2006 and September 2006, the Veteran advised VA 
treatment providers that he had had episodes of dizziness for 
approximately 5 to 7 years, well after his discharge from 
service.  The September 2006 examiner found that there was 
likely no nexus to a head injury in service since the Veteran 
described a recent onset.  

The Board has carefully noted the Veteran's assertions of a 
continuity of symptomatology since service.  Lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   However, the Board finds that 
the reported history of continued symptoms since active 
service is inconsistent with the remaining evidence of 
record.  There is no evidence of a head injury or 
neurological complaints in service.  The Veteran denied 
having or having had a head injury, dizziness or fainting 
spells and/or periods of unconsciousness during his discharge 
examination.  There is no evidence of complaints of dizziness 
until June 2006, over 20 years after the Veteran's discharge.  
The Veteran was given ample time to submit evidence of 
occupational impairment due to dizziness, but no such 
evidence was received.  Finally, the Veteran described an 
onset of approximately 5 to 7 years ago on 3 separate 
occasions for purposes of diagnosis and treatment.  The 
evidence of recent onset outweighs the Veteran's lay 
statements concerning continuity of symptomatology.  See 
Buchanan, supra.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's disability characterized by 
dizziness and fainting is causally related to active service.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A.         § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

The claim of entitlement to service connection for a lung 
disorder is dismissed.

The claim of entitlement to service connection for right ear 
hearing loss is dismissed.

Entitlement to service connection for a disability 
characterized by dizziness and fainting is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


